Title: To James Madison from Edmund Pendleton, 14 October 1782
From: Pendleton, Edmund
To: Madison, James


Dr Sir
Virga. Octr 14th 1782
Tho’ this is Mr Jones’s turn, yet as you wrote last instead of him, to preserve order in the correspondence it is necessary I should acknowledge yr two favrs of the 24th past & 1st Instant, the former did not miscarry as I supposed, but by some blunder in the Post Office made a trip to Petersburg & returned to me. You know I am a stickler for order and my friend Mr Jones must excuse me. I should fear his illness prevented his writing, but as you don’t mention it, I impute it to some other Accident.
We are told the Negotiations at Paris were still going on the latter end of July; Tergiv’satious conduct I should think, must alone be the cause of Spining it out to such length; the view in such delay can be only to await the events of the campaign and the annecdote respecting Mr Grenville, plainly enough designates the dilatory Power. Truth could not be his motive in changing his position, since I have no doubt, if no unforeseen misfortune happens, but that the King will agree to our Independence much sooner than be disposed to it. However their continuing the Treaty gives reason to conclude that if no great change is produced on either side by this Campaign, they will treat seriously at the close of it. For I think the nation as soon as the eclat of Rodney’s Victory shall have grown stale, will return to their demand for Peace, wch the King & his Primeir will not be able to silence
From a view of things compared wth yr last Intelligence It seems to me that N. York will be evacuated—that the 2000 Germans & 1200 British lately arrived at Halifax, with the 1500 who went there from New York, will be sent to Canada to strengthen the defence of that Countrey, & the rest of the Army go to the West Indies, but in this conjecture, I may wholly mistake their System. I hope the Ships to the Eastward are secure from their Attempts. Nothing can equal the generosity of our Ally; which is as Permanent as it is beneficial; one would suppose the late Instance would inspire every American breast with the Warmest gratitude, yet I am told that a letter lately written to this Countrey by Dr Lee, contain[s] sentiments very different, & makes much noise in the State, to his disadvantage, Not to that of the Alliance. I wish the Indian incursion into Our frontiers may be discontinued, but I agree with the Sagacious Sachem, that we have more to hope for from an opinion impress[ed] on them of our power to hurt them, than from the tender mercies of the British King. I fancy there has been a smart rencounter with them in the Kentucky Countrey, but the Particulars are not ascertained.
It is said the Vessels from Ostend, mentioned in my last, belong to some Smuglers on the british Coast, but I don’t know the certainty of it. my Complts. to Mr Jones. I am
Dr Sr Yr very Affe Servt
Edmd Pendleton
